Citation Nr: 1452448	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected PTSD with mood disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1966 to September 1970.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision that, in pertinent part, denied service connection for PTSD.  

In August 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board remanded the case for additional development of the record in March 2014.  

By rating decision dated in August 2014, the Appeals Management Center (AMC) granted service connection for PTSD and assigned a 50 percent rating, effective on April 21, 2014.  

The AMC also recharacterized the issue as an increased rating for the service-connected PTSD with mood disorder (previously rated as mood disorder).  

The appeal as to the claims for an increased rating for the service-connected PTSD with mood disorder and the claim for a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

As noted, in the August 2014 rating decision, the AMC granted service connection for PTSD and assigned a 50 percent rating.  

This action was based on VA examinations performed in 2014 that reported a diagnosis of PTSD that was linked to events of the Veteran's period of active service.  To the extent that these examinations did not fully assess the current severity of the service-connected PTSD with mood disorder, the Board finds that another VA examination must be performed.  

In addition, copies of any outstanding clinical records referable to treatment rendered for the service-connected psychiatric disability should be obtained for review.  

As a decision on that claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required for both issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to contact the Veteran in order to have him identify all treatment received for the service-connected psychiatric disability since 2013.  Based on his response, the AOJ should obtain copies of the outstanding clinical records from any identified health care provider.  

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the severity of the service-connected PTSD with mood disorder.  The claims folder should be made available to the examiner for review.  All indicated testing should be performed.  

The examiner should elicit from the Veteran and record a complete clinical history referable to the service-connected psychiatric disability.  The examiner should identify all disabling manifestations attributable to each service-connected disease entity in terms of a multiaxial assessment with a Global Assessment of Functioning score recorded on Axis V in order to reflect current extent of social and occupational impairment.  

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully response Supplemental Statement of the Case and afforded a reasonable opportunity for response.        

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2014).



